1                                 UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3     CHARLES NEWTON,                                           Case No. 2:18-cv-00508-JCM-NJK
4                                                 Plaintiff                     ORDER
5            v.
6     JAMES DZURENDA,
7                                                Defendant
8
9    I.     DISCUSSION

10          According to the Nevada Department of Corrections (“NDOC”) inmate database, Plaintiff

11   is no longer incarcerated. However, Plaintiff has not filed an updated address with this Court. The

12   Court notes that pursuant to Nevada Local Rule of Practice IA 3-1, a “pro se party must

13   immediately file with the court written notification of any change of mailing address, email

14   address, telephone number, or facsimile number. The notification must include proof of service on

15   each opposing party or the party’s attorney. Failure to comply with this rule may result in the

16   dismissal of the action, entry of default judgment, or other sanctions as deemed appropriate by the

17   court.” Nev. Loc. R. IA 3-1. This Court grants Plaintiff until February 14, 2019, to file his

18   updated address with this Court. If Plaintiff does not update the Court with his current address by

19   February 14, 2019, the Court will dismiss this action without prejudice.

20          Additionally, the Court denies the application to proceed in forma pauperis for prisoners,

21   Docket No. 1, as moot because Plaintiff is no longer incarcerated. The Court now directs Plaintiff

22   to file an application to proceed in forma pauperis by a non-prisoner no later than February 14,

23   2019, or pay the full filing fee of $400.

24   II.    CONCLUSION

25          For the foregoing reasons, IT IS ORDERED that Plaintiff shall file his updated address

26   with the Court no later than February 14, 2019.

27          IT IS FURTHER ORDERED that Plaintiff’s application to proceed in forma pauperis for

28   prisoners, Docket No. 1, is DENIED as moot.
1            IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
2    approved form application to proceed in forma pauperis by a non-prisoner, as well as the document
3    entitled information and instructions for filing an in forma pauperis application.
4            IT IS FURTHER ORDERED that, no later than February 14, 2019, Plaintiff shall either:
5    (1) file a fully complete application to proceed in forma pauperis for non-prisoners; or (2) pay the
6    full filing fee of $400.
7            IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order, the
8    Court shall dismiss this case without prejudice.
9
10           DATED: January 15, 2019.
11
12
13                                                 NANCY J. KOPPE
                                                   UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
